UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Xplore Technologies Corp. (Exact name of registrant as specified in its charter) Delaware 26-0563295 (State of incorporation or organization) (I.R.S. Employer Identification No.) 1400 Summit Drive, Suite 900 Austin, Texas (Address of principal executive offices) (Zip Code) Securities to be Registered Pursuant to Section 12(b) of the Act Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, $0.001 par value per share The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.ý If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.o Securities Act registration statement file number to which this form relates:333-182860 Securities to be registered pursuant to Section 12(g) of the Act: Not applicable (Title of class) Item 1.Description of Registrant’s Securities to be Registered. A description of the common stock, $0.001 par value per share (the “Common Stock”), of Xplore Technologies Corp., a Delaware corporation (the “Registrant”), to be registered hereunder is contained in the section entitled “Description of Capital Stock” in the prospectus included in the Registrant’s Form S-1 Registration Statement (File No. 333-182860), initially filed with the Securities and Exchange Commission on July 26, 2012, as amended from time to time (the “Registration Statement”), and is incorporated herein by reference. In addition, a description of the Common Stock will be included in a prospectus to be subsequently filed by the Registrant pursuant to Rule 424(b) of the Securities Act of 1933, as amended, relating to the Registration Statement, and such prospectus is incorporated herein by reference. The Registrant has applied to have the Common Stock to be registered hereunder approved for listing on The NASDAQ Capital Market of The NASDAQ Stock Market LLC under the symbol “XPLR.” Item 2.Exhibits. Pursuant to the Instructions as to Exhibits with respect to Form 8-A, no exhibits are required to be filed because no other securities of the Registrant are registered on The NASDAQ Stock Market LLC, and the securities registered hereby are not being registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended. SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Xplore Technologies Corp. Dated: October 10, 2012 By: /s/ Michael J. Rapisand Name:Michael J. Rapisand Title:Corporate Secretary and Chief Financial Officer
